


110 HR 1604 IH: To designate the headquarters building of the Embassy of

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1604
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2007
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr.
			 Payne, Mr. Wexler,
			 Mr. Ackerman,
			 Mr. Faleomavaega,
			 Mr. Gene Green of Texas,
			 Ms. Jackson-Lee of Texas,
			 Mr. Poe, Ms. Watson, Mr.
			 Meeks of New York, Mr.
			 Hinojosa, Mr. Gonzalez,
			 Mr. Al Green of Texas,
			 Mr. Ortiz,
			 Mr. Lampson,
			 Mr. Rodriguez,
			 Mr. Hall of Texas,
			 Mr. Sessions,
			 Mr. Edwards,
			 Mr. Doggett,
			 Mr. Reyes, and
			 Mr. Cuellar) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To designate the headquarters building of the Embassy of
		  the United States in Addis Ababa, Ethiopia, as the Mickey Leland United
		  States Embassy Building.
	
	
		1.DesignationThe headquarters building of the Embassy of
			 the United States in Addis Ababa, Ethiopia, shall be known and designated as
			 the Mickey Leland United States Embassy Building.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the headquarters
			 building referred to in section 1 shall be deemed to be a reference to the
			 Mickey Leland United States Embassy Building.
		
